Citation Nr: 1338960	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  13-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder previously claimed as low back strain and degenerative joint disease of the lumbar spine. 

2.  Entitlement to service connection for right sciatic nerve disorder. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1988 to October 1991, November 2001 to March 2002, and January 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board finds that a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In a February 2013 substantive appeal, the Veteran indicated that he was referred for private treatment by an orthopedist that included an MRI showing discopathy.  The Veteran's current back disorder claim has not been reopened due to a lack of diagnosis of a back disorder.  As the private treatment records may support the Veteran's claim of a current back disorder, the RO must attempt to obtain any private treatment records related to the Veteran's low back disorder as identified by the Veteran.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ('[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records'); 38 C.F.R. § 3.159(c)(2).

The Veteran also contends that he has a right sciatic nerve disorder, to include as secondary to his claimed back disorder.  This claim is inextricably intertwined with the Veteran's pending claim for service connection for a back disorder as the resolution of that claim might have bearing upon the claim claimed as secondary to a back disorder.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his low back disability.  Of particular interest are any ongoing VA progress notes dated after December 2012 and any private treatment records.  

After the Veteran has signed the appropriate releases, those records which are not already found within the claims file should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO/AMC should determine whether any additional development, to include an additional examination, is required and then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal since the January 2013 statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


